Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed November 2, 2022.
Claims 1-18 and 23-31 are currently pending and are under examination.
Benefit of priority is to September 27, 2017.

Withdrawal of Objections and Rejections:
The objection to Claim 8 is withdrawn.
The rejection of Claims 10-12 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the previous Office Action is withdrawn.

The rejection of Claim(s) 1, 17 and 18; Claim 4; Claims 2 and 5-16; and Claims 3 and 5-16; is/are rejected under 35 U.S.C. 102a1as being anticipated by:
 Quinn et al. (IDS and reference D1 on PCT-237; June 23, 2017; WO 2016/100803) as evidenced by:
Kashioulis et al. (2018; Adenine-diced chronic renal failure in rates: A model of chronic renocardiac syndrome with left ventricular diastolic dysfunction by preserved ejection fraction. Kidney & Blood Pressure Research. 43: 1053-1064);
 Parati et al. (2016; Hypertension in chronic kidney disease Part 1. Hypertension. 67(6): 1093-1101) and 
DiLullo et al. (2015; Left ventricular hypertrophy in chronic kidney disease patients: From pathophysiology to treatment. CardioRenal Medicine. 5: 254-266) is withdrawn due to the claim amendments which limit the method for the treatment to primary hypertension.
The rejection of Claim(s) 2 and 5-16 under 35 U.S.C. 102a1as being anticipated by Quinn et al. (IDS and reference D1 on PCT-237; June 23, 2017; WO 2016/100803) withdrawn due to the claim amendments which limit the method for the treatment to primary hypertension.
The rejection of Claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,493,135 withdrawn due to the claim amendments which limit the method for the treatment to primary hypertension.
The provisional rejection of Claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 10-17, 19-29 of copending Application No. 17/111,156 withdrawn due to the claim amendments which limit the method for the treatment to primary hypertension.

	Applicants arguments have been appreciated. In light of the amendments to the claims, the following new objections and rejections are being made.

New Objection and Rejection, necessitated by amendments to the claims:
Claims 5 and 10-16 objected to because of the following informalities:  
The claim dependencies are not in numerical order. That is, reference should be made to “The method of claim 3 or 4,”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 states that the high blood pressure will be reduced from 168-112 / 108-72 mmHg to 144-96 / 96-64 mmHg. The beginning and ending blood pressures are overlapping and therefore it is not clear that the blood pressure is reduced. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Primary and secondary hypertension are distinguished at pages 8-9 of the specification.  High blood pressure that is not caused by another condition or disease is called "primary" or "essential" hypertension. If the hypertension occurs as a result of another condition, it is called "secondary" hypertension. Primary hypertension can result from multiple factors, including blood plasma volume, activity of the hormones that regulate of blood volume and pressure, and environmental factors, such as stress and lack of exercise. Secondary hypertension has specific causes and is a complication of another problem (e.g., diabetes, due to both kidney problems and nerve damage, kidney disease, pheochromocytoma (a rare cancer of an adrenal gland), Cushing syndrome (which can be caused by corticosteroid drugs), congenital adrenal hyperplasia (disorder of the cortisol-secreting adrenal glands), hyperthyroidism (overactive thyroid gland), hyperparathyroidism (which affects calcium and phosphorous levels), pregnancy, sleep apnea, obesity, and/or chronic kidney disease (CKD). 
The examples in the specification address only secondary hypertension, wherein the blood pressure of Asj-2J mice, the mouse model for Generalized Arterial Calcification of Infancy (GACI), is treated with NPP1. Both of the  now withdrawn Quinn references treat GACI with NPP1.
	In In re Wands (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: The specification does not teach how to treat primary hypertension resulting from multiple factors, including blood plasma volume, activity of the hormones that regulate of blood volume and pressure, and environmental factors, such as stress and lack of exercise, by administering NPP1. Rather, the specification teaches that hypertension that is secondary to GACI can be treated with NPP1. Thus, the quantity of experimentation is undue because one would have to determine for themselves if NPP1 is useful for the treatment of primary hypertension.
	2) Amount of direction or guidance presented: the specification does not teach how one would treat primary hypertension by administering NPP1.
	3) Presence or absence of working examples: There are no working examples in which primary hypertension is treated by administering NPP1.
	4) Nature of the invention;	5) State of the prior art; 6) Relative skill of those in the art: The invention is complex in that the primary hypertension results from multiple factors as discussed above. The prior art does not recognize the use of NPP1 for the treatment of hypertension. Those working in this field are highly skilled. 
	7) Predictability or unpredictability of the art: the treatment of the underlying cause of secondary hypertension with NPP1 is not predictive of the treatment of primary hypertension with NPP1.
	8) Breadth of the claims: The claims are not particularly broad.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	
This rejection under 35 USC 112 is consistent with case law.  The Courts stated in In re Gardner (166 USPQ 138) that: the law requires that disclosure in an application shall inform those skilled in the art how to use applicant's alleged discovery, not how to find out how to use it for themselves.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656